Citation Nr: 1207989	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  08-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for gasteroesophogeal reflux disease (GERD).

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied service connection for posttraumatic stress disorder (PTSD), GERD, and erectile dysfunction.

A hearing was held at the RO in July 2009 before the undersigned Veterans Law Judge.  The hearing only addressed the issue of entitlement to service connection for PTSD.

The Board notes that in a May 2010 rating decision, the RO granted service connection for PTSD at a 30 percent rating effective September 18, 2006 and a 50 percent disability rating, effective October 30, 2008.

In an October 2010 letter, the Veteran's representative filed a notice of disagreement (NOD) with the May 2010 rating decision with a request for the issue of PTSD with secondary depression and alcohol dependence "to be appealed for increase and/or service connection at this time".

In an April 2011 letter, the Veteran's representative indicated that they wished to withdraw the appeal for the issue of service connection for PTSD.  

As noted above, the May 2010 rating decision had already granted service connection for PTSD and so the October 2010 letter could also have been construed as an NOD for the issue of higher initial ratings for the grant of PTSD.

Because of this discrepency, this matter must be referred to the RO for appropriate action, to include contacting the Veteran's attorney for clarification as to whether it was in fact their intention to also withdraw the NOD with respect to the claim for entitlement to an initial disability rating higher than 30 percent from September 18, 2006 to October 29, 2008, and a disability rating higher than 50 percent from October 30, 2008 for PTSD.  Following a response from the Veteran's attorney, the RO should take any other appropriate action as may be required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran testified at a Board hearing in July 2009 regarding the issue of entitlement to service connection for PTSD.  However, subsequent to his July 2009 Board hearing, the Veteran perfected appeals for the issues of service connection for GERD and erectile dysfunction.  In his June 2010 substantive appeal pertaining specifically to these two issues, the Veteran requested a hearing at the RO before a Member of the Board as well as a hearing before a Decision Review Officer (DRO) at the RO.

While the Veteran was afforded a hearing for his PTSD claim in July 2009, to date he has not been afforded the requested hearings for his perfected claims of service connection for GERD and erectile dysfunction, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearings must be scheduled.  See 38 C.F.R. § 20.700 (2011).

Accordingly, the case is REMANDED for the following action:

The Huntington RO should schedule the Veteran for a hearing before a DRO at the RO and a hearing at the RO before a Member of the Board in accordance with applicable procedures for the issues of service connection for GERD and erectile dysfunction.  The Veteran should be notified of the date and time of the hearings in accordance with 38 C.F.R. § 20.704(b) (2011).  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


